Citation Nr: 1742670	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-21 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss and, if so, whether service connection is warranted.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for a bilateral knee disability.

5.  Entitlement to service connection for photophobia.

6.  Entitlement to an initial disability rating in excess of 20 percent for low back strain with sacroiliac joint dysfunction (back disability).

7.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the right lower extremity.  

8.  Entitlement to an initial disability rating in excess of 10 percent for bilateral visual field loss due to optic nerve drusen prior to January 14, 2011, and in excess of 70 percent thereafter.


REPRESENTATION

Veteran represented by:	Larry Schuh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2008 to September 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2010, October 2011, August 2012, October 2012, and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office.

In May 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that, during the hearing, the Veteran and his representative testified that an issue regarding the Veteran's eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code (known as the Post-9/11 GI Bill) has also been certified to the Board on appeal.  Upon review of the record, however, the Board finds no documentation of this claim.  Accordingly, the Board finds this issue should be referred to the Agency of Original Jurisdiction (AOJ) so that appropriate action may be taken to determine the status of this claim.  The Veteran and his representative should also be encouraged to resubmit any documentation they may have regarding this claim.  

The issues of entitlement to service connection for a bilateral knee disability, entitlement to service connection for photophobia, and entitlement to an increased disability rating for bilateral visual field loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim for entitlement to service connection for PTSD.

2.  The Veteran's claim for entitlement to service connection for bilateral hearing loss was denied in a June 2010 rating decision.  The Veteran did not timely appeal the decision or submit relevant evidence within the appeal period and, as such, the rating decision is final.

3.  Evidence submitted since the June 2010 rating decision is new and relates to unestablished facts necessary to substantiate the claim for service connection for bilateral hearing loss.

4.  The probative, competent evidence is against a finding that the Veteran's pre-existing pes planus increased in severity during service.

5.  Throughout the period on appeal, the Veteran's back disability manifested in forward flexion to, at worst, 60 degrees, with no evidence of ankylosis or incapacitating episodes.  

6.  Throughout the period on appeal, the Veteran's right lower extremity radiculopathy manifested by nerve involvement that was wholly sensory.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The June 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2009); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016)

3.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 

4.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

5.  The criteria for entitlement to service connection for pes planus have not been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).

6.  The criteria for a disability rating in excess of 20 percent for a back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5236-5237 (2016).

7.  The criteria for a disability rating in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.123, 4.124a, Diagnostic Codes 8520, 8620 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matters decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Withdrawal

In a November 2014 statement, the Veteran indicated that he wished to withdraw his claim for entitlement to service connection for PTSD.  Under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it is dismissed.

New and Material Evidence

The Veteran's initial claim for service connection for bilateral hearing loss was denied in June 2010.  The Veteran did not timely appeal the rating decision, nor did he submit relevant evidence within one year of the notification of the decision; therefore, the June 2010 decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2009); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Veteran's claim for entitlement to service connection for bilateral hearing loss was previously denied because the evidence did not show a diagnosis of hearing loss.  Since November 2010, evidence including lay statements and VA examinations has been added to the record.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, supra.  Accordingly, the Board finds that new and material evidence has been received and the Veteran's claim for entitlement to service connection for bilateral hearing loss is reopened. 

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. 
§ 3.309(a) (2016) may be considered for service connection under 38 C.F.R. 
§ 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Bilateral Hearing Loss

The Veteran asserts that he has hearing loss as a result of noise exposure during active duty service.  

With respect to hearing loss, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Upon review, the Board finds no evidence of the presence of a VA hearing loss disability during the pendency of the appeal.  VA examinations conducted in August 2012 and December 2013 reflect normal hearing in the right ear, and left ear hearing loss which does not rise to the level of a disability for VA purposes.  While the Veteran is competent to report what comes to him through his senses, including diminished hearing capacity, he is not competent to assess that he has a hearing loss disability for VA purposes.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Such determination may only be made by audiometric and CNC Word List speech recognition testing.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

While the Board is sympathetic to the fact that the Veteran reports trouble hearing and his desire to be awarded service connection with a noncompensable disability rating, it must find that the preponderance of the evidence is against a finding that the Veteran has a hearing loss disability for VA purposes and, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is also no competent evidence of a hearing loss disability for VA purposes at any point during the claims period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Accordingly, the claim is denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.


Pes Planus

The Veteran asserts that he has bilateral pes planus related to his active duty service.

The Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not noted.  Where a pre-existing disease or injury is noted on the entrance examination, section 1153 provides that "[a] pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).

For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 

In this case, while the Veteran has asserted that he did not have pes planus prior to service because he would not otherwise have been determined to be airborne qualified, his entrance examination clearly notes mild, asymptomatic pes planus.  Accordingly, the presumption of soundness does not apply with respect to this disability.  The remaining question for resolution is whether the Veteran's pes planus was aggravated beyond the natural progression of the disability during service.  As noted above, such aggravation is presumed when the evidence establishes that there is an increase in severity of the disability during service. 

The Veteran's service treatment records reflect no complaints or treatment related to the feet except for a report of dry, cracked skin on the foot.  When the Veteran underwent VA examination in September 2012, he reported that he first noticed pain in his feet during service, but that everyone else had similar pain so he did not think anything of it.  He stated that the pain continued after discharge, and that a chiropractor mentioned his flat feet in 2011 and prescribed inserts.  Upon review, however, the examiner opined that there was insufficient evidence to find that the Veteran's pes planus had been aggravated by service, and that VA records did not show foot pain until 2012.

Upon review, the Board finds the evidence does not support a finding that the Veteran's pes planus increased in severity during service.  The Board notes that the September 2012 VA examiner did not use the correct standard in formulating the opinion given; that is, the examiner should have opined whether pes planus increased in severity during service rather than whether it was aggravated by service.  However, the examiner's reasoning remains sound and, combined with the lack of competent evidence to establish an increase in severity during service, is probative.  In that regard, the Board notes that the Veteran is competent to report that he experienced foot pain in service.  See Layno, 6 Vet. App. at 469-71.  However, a layperson without medical training is not qualified to render a medical opinion as to whether pes planus increased in severity during service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion as to the medical progression of his pre-existing pes planus.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Veteran's lay opinion does not constitute competent medical evidence and lacks probative value.  

Therefore, the Board finds that the evidence is against a grant of service connection for pes planus and the claim must be denied.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).



Back Disability 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  In that regard, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; see Burton v. Shinseki, 25 Vet. App. 1 (2011).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's back disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5236-5237.  These Diagnostic Codes address sacroiliac injury and weakness and lumbosacral strain. 

The regulations specify that disabilities of the spine should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (Spinal Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  When intervertebral disc syndrome (IVDS) is present, it is to be evaluated under the Spinal Formula unless it is more favorable to rate under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula).  Ratings under the Spinal Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

As relevant to the thoracolumbar spine, the Spinal Formula provides for a 20 percent disability rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.

The Spinal Formula provides further guidance in rating diseases or injuries of the spine.  In pertinent part, Note (1) provides that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion, extension, and bilateral flexion of the cervical spine is zero to 45 degrees, and bilateral rotation is zero to 80 degrees.  Note (2) further provides that, for VA compensation purposes, forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion is 240 degrees for the thoracolumbar spine.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Alternatively, the IVDS Formula provides for a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under the IVDS Formula, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran first underwent VA examination in connection with his claim for entitlement to service connection for a back disability in August 2010.  He reported pain in the lumbosacral region and below the lumbar region, worse on the right than the left.  He indicated that he had been treated with medication, injections, a TENS unit, and inversion traction.  He stated that he could walk for about a block, and that when he sat down he had to shift his weight to the left.  He reported constant pain at a three or four on a scale of one to ten at its best, and at a nine to ten at its worst.  The Veteran further indicated that he lived in an upper duplex that he had difficulty getting to, and that his wife completed most activities in and out of the house.  He denied any bowel or bladder issues.  The examiner reported normal movement of the thoracic spine in flexion with limited movement in extension, and limited movement of the lumbar spine in flexion with normal movement in extension, but did not provide numerical results.  The Veteran reported the temporary use of a cane.  The examiner noted pain on examination, loss of lordosis while standing, a flat back with very limited movement of the back of, at best, 60 degrees, and difficulty extending the back.  The examiner noted sensory changes in the deep peroneal distribution of the right leg.  Range of motion was completed at least three times with no changes due to pain, fatigue, weakness, or incoordination.  Reflexes were slightly decreased on the right, and strength was normal except for the right toe, with no other sensory problems noted.  

The Veteran again underwent VA examination in December 2013.  The Veteran reported undergoing a microdiscectomy in January 2012, with his symptoms nearly resolving over the first four to five months following surgery.  He indicated that his symptoms began recurring with low back pain and radiating pain into his right buttock and lower extremity.  He stated that the pain was constant with frequent daily flare ups occurring with prolonged activity or after having been in a seated position for an extended period of time.  His pain was activity related, but he found standing more comfortable than sitting.  He was unable to bend over at the waist to lift items.  Range of motion testing revealed forward flexion to 65 degrees with objective evidence of painful motion at 30 degrees, extension to 10 degrees with objective evidence of painful motion at 5 degrees, right lateral flexion to 20 degrees with objective evidence of painful motion at 10 degrees, left lateral flexion to 30 degrees or greater with objective evidence of painful motion at 30 degrees, and bilateral lateral rotation to 30 degrees or greater with objective evidence of painful motion at 30 degrees, for a combined range of motion of 185 degrees, or 135 degrees with pain.  Results were unchanged upon repetitive-use testing.  The examiner noted functional loss or impairment due to less movement than normal and pain on movement.  The Veteran demonstrated localized tenderness to palpation of the bilateral sacroiliac joints.  There was no indication of muscle spasm or guarding.  Muscle strength and reflex testing was normal.  Sensory and neurological testing was normal except in the right lower extremity, as discussed below.  The Veteran did not use assistive devices to ambulate.  The Veteran had IVDS, but no incapacitating episodes in the past 12 months.  The examiner opined that the back disability would affect that the Veteran's ability to work in that he would be unable to perform any manual labor type jobs, but that he was currently acting in a sedentary role.  Finally, the examiner opined that he could not state whether pain, weakness, fatigability, or incoordination could significantly limit function during flare ups or when used repeatedly over time.

Physical therapy and chiropractic records as well as lay statements made during the period on appeal reflect symptoms consistent with those noted on VA examination.  When the Veteran received private chiropractic treatment in February 2011, he indicated that he used a cane 75 percent of the time.  At physical therapy, he complained of pain and stiffness.  While some range of motion testing was noted, it did not contain numerical results and as such is not sufficient for use in rating the Veteran's disability.  During his hearing, the Veteran testified that he occasionally had to miss work as a result of his back disability.

Upon review, the Board finds that a disability rating in excess of 20 percent is not warranted for the Veteran's back disability at any time.  In that regard, the record reflects that forward flexion of the back was, at worst, 60 degrees, even when considering the findings after repetitive use testing and the Veteran's statements regarding functional loss and flare ups, and there was no evidence of ankylosis or incapacitating episodes.  As such, a disability rating in excess of 20 percent cannot be granted.

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. 589.  Service connection has already been granted for right lower extremity radiculopathy, and no other neurological abnormality was noted. The Board finds there are no other symptoms which should be addressed by a separately-assigned disability rating.  

Right Lower Extremity Radiculopathy

The Veteran's right lower extremity radiculopathy is currently rated as 20 percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8620, for neuritis of the sciatic nerve.  38 C.F.R. § 4.123 provides that neuritis is characterized by the loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, and is to be rated on the scale provided for injury of the nerve involved with a maximum rating equal to the rating for severe, incomplete paralysis of such nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 addresses injury of the sciatic nerve and provides for a 20 percent disability rating for moderate, incomplete paralysis of the nerve, a 40 percent rating for moderately severe, incomplete paralysis of the nerve, and a 60 percent rating for severe incomplete paralysis of the nerve which is marked with muscular atrophy; an 80 percent rating is warranted for complete paralysis of the nerve.  38 C.F.R. § 4.124a also provides that, when the involvement of the nerve is wholly sensory, the rating should be for the mild or, at most, moderate degree.

When the Veteran underwent VA back examination in August 2010, he complained of pain radiating into the right leg and buttock, as well as numbness in the right foot when standing.  The examiner noted right-sided radicular symptoms, but indicated that further assessment was necessary.  Accordingly, electromyelogram testing was conducted in October 2010, but found no evidence of L3 to S1 radiculopathy and suggested that the Veteran's symptoms were due to pyriformis syndrome.

Upon VA examination in June 2011, the Veteran reported persistent pain in the right buttock with pain and numbness down the right leg alleviated by rest and exacerbated by sitting or walking for a prolonged period of time.  This flare ups resulted in prolonged periods of pain and weakness.  The examiner noted paresthesias and dysesthesias down the posterior leg and dorsum of the foot which interfered with the Veteran's ability to sit and ambulate.  There was decreased sensation over the dorsum of the foot and between the first and second toes, with no sign of atrophy.  Reflex and strength testing was within normal limits.  While the examiner diagnosed this condition as pyriformis syndrome, it was noted to involve increased pressure on the sciatic nerve.

When the Veteran again underwent VA back examination in December 2013, the examiner noted decreased sensation in the right lower leg/ankle and foot/toes.  Reflex and strength testing was within normal limits.  The Veteran had severe constant pain, severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness in the right lower extremity with a positive straight leg raise test and pain radiating down the right lower extremity with elevation of the leg.  The examiner found involvement of the sciatic nerve which was severe.

During the pendency of the appeal, the Veteran reported severe right leg pain, and that he was limited in the time he could sit and the distance he could walk.  Treatment records show sensory problems comparable to those found at the VA examinations.  

Upon review, the Board finds that a disability rating in excess of 20 percent for right lower extremity radiculopathy cannot be granted.  In that regard, the Veteran's radiculopathy is manifested primarily in severe pain and decreased sensation; there is no finding of muscle atrophy, decreased strength, or other non-sensory impairment.  While at the June 2011 VA examination the Veteran reported feeling weakness, this is not borne out in the medical records or the Veteran's other statements to providers.  The Veteran may have had episodes of perceived weakness during the course of the appeal; however, when looking at his statements as a whole in the context of the medical evidence, the preponderance of the evidence reflects that physical manifestations of the disability are wholly sensory. As such, while the December 2013 examiner opined that the Veteran's nerve impairment was severe, as the effects are wholly sensory, no more than a moderate rating may be granted pursuant to 38 C.F.R. § 4.124a.

The Board notes that the Veteran's representative has contended that the Veteran's back disability and right lower extremity radiculopathy interfere with his employment and, as such, consideration of extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2016) is in order.  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As noted, these disabilities manifested primarily as pain, limitation of motion, and decreased sensation.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; incoordination; pain on movement; swelling; deformity; instability of station; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  While the Veteran complained of pain (including painful flare ups), limited motion, decreased sensation, and instability, such complaints are contemplated by the rating criteria and the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59.  The Board acknowledges that the Veteran reported using a cane.  Although the use of a cane is not contemplated under the rating criteria, the symptoms corrected or alleviated by the use of a cane are addressed.  In fact, the Veteran's medical treatment records and VA examinations describe the level of his disability when he is not using a cane and, as noted above, those symptoms are contemplated under the ratings criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria).  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  As such, the Board concludes that referral for extraschedular consideration is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), an extraschedular rating based upon the combined effect of multiple conditions may be awarded in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the evidence of record, including lay statements, does not indicate any effect caused by the Veteran's low back disability, right lower extremity radiculopathy, and any other service-connected disabilities that is not already specifically contemplated by the individually assigned ratings.  As such, further discussion of an extraschedular rating based upon the combined effect of multiple conditions is not necessary.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

As a final matter, while the Veteran's representative suggested that the Veteran's back disability and right lower extremity radiculopathy caused interference with employment, the Veteran does not contend and the record does not suggest that he is unemployable due to these disabilities.  Accordingly, a claim for a total disability rating based on unemployability due to these disabilities has not been raised and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

In reaching these conclusions with respect to the claims on appeal, the Board has considered the assertions of the Veteran as to his symptomatology and the severity of his conditions, but, to the extent the Veteran believes that he is entitled to higher ratings than assigned herein, concludes that the findings during medical evaluation are more probative than his assertions to that effect.  Furthermore, the assertions of the Veteran regarding the severity of his disability are generally consistent with the ratings currently assigned and with the findings on VA examination.  As such, the Board has considered the assertions of the Veteran but has also relied heavily on VA examinations, which duly considered the Veteran's subjective symptoms and do not show limitation of function approximating the criteria for higher ratings.  

Neither the Veteran nor his representative has raised any other issues with respect to the increased rating claims, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The appeal as to the issue of entitlement to service connection for PTSD is dismissed.

New and material evidence having been received, the claim for entitlement to service connection bilateral hearing loss is reopened and, to that extent, the claim is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for pes planus is denied.  

Entitlement to a disability rating in excess of 20 percent for a back disability is denied.

Entitlement to a disability rating in excess of 20 percent for right lower extremity radiculopathy is denied.  


REMAND

While further delay is regrettable, the Board finds additional development is necessary with respect to the remaining issues on appeal.  

With respect to the claim for entitlement to service connection for a bilateral knee disability, the Veteran underwent VA examination in August 2010.  Upon review, however, the Board finds the opinion obtained to be insufficient for purposes of determining service connection.  In that regard, the examiner inconsistently stated that the Veteran's knee pain started after service and that it started during service and the rationale for the opinion is somewhat unclear to the Board.  Accordingly, the Boards finds remand is warranted so that an additional opinion and, if necessary, examination, may be obtained.

With respect to the Veteran's claim for entitlement to service connection for photophobia, the Board notes that an opinion has been provided as to whether photophobia is related to the Veteran's service-connected bilateral visual field loss.  However, it remains unclear from the record whether photophobia is a distinct disability or, rather, a symptom of the Veteran's service-connected headaches or another disability.  Accordingly, the Board finds remand is warranted so that a VA examination and opinion can be obtained to clarify the nature and etiology of the Veteran's photophobia.  

Finally, with respect to the claim for entitlement to an increased disability rating for bilateral visual field loss due to optic nerve drusen, during his May 2017 Board hearing the Veteran testified that the disability had worsened since he last underwent VA examination to assess the severity of the condition.  Accordingly, the Board finds remand is warranted for a new examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Relevant outstanding treatment records should also be associated with the claims file.  
Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claims for entitlement to service connection for a bilateral knee disability, entitlement to service connection for photophobia, and entitlement to an increased disability rating for bilateral visual field loss.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. 
§ 3.159(c)-(e) (2016)), to include notifying the Veteran of the unavailability of the records. 

2.  After outstanding treatment records have been associated with the file, send the claims file to an appropriate VA examiner for an addendum opinion with respect to the Veteran's knee claim.  The claims file must be reviewed.  If deemed necessary to respond to the request, an additional examination should be scheduled.  After review of the claims file and, if necessary, examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any knee disability had onset in or is otherwise related to the Veteran's active duty service.  

The examiner must address the Veteran's competent lay statements regarding the onset of his knee pain, and must provide a complete medical rationale for any opinion stated.

3.  After outstanding treatment records have been associated with the file, schedule the Veteran for a VA eye examination.  

With respect to the Veteran's bilateral visual field loss, the examiner should assess the current severity of the condition.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's bilateral visual field loss should be reported.  

With respect to the Veteran's claim for entitlement to service connection for photophobia, following review of the claims file and examination of the Veteran, the examiner should address the following:

a.  Is the Veteran's photophobia a distinct disability or merely a symptom of another disability, to include headaches and/or bilateral visual field loss?

b.  If the Veteran's photophobia is a distinct disability, is it at least as likely as not (50 percent probability or greater) that such disability had onset in or is otherwise related to service?

The examiner must address the Veteran's competent lay statements regarding photophobia, and must provide a complete medical rationale for any opinion stated.

4.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


